IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF THE PARENTAL                          No. 83928
                RIGHTS AS TO G.J.M. AND F.M.,
                MINORS UNDER 18 YEARS OF AGE.

                MARYANN B.N.,
                                                                          LE Lt
                Appellant,
                vs.
                STATE OF NEVADA DEPARTMENT
                OF FAMILY SERVICES; G.J.M.; AND
                F.M.,
                Res i ondents.

                                        ORDER OF AFFIRMANCE
                              This is an appeal from a district court order terminating
                appellant's parental rights as to two of her children.     Eighth Judicial
                District Court, Family Court Division, Clark County; Margaret E. Pickard,
                Judge.'
                              Appellant Maryann B.N. is the natural mother of five minor
                children.2 The two children that are the subject of this appeal, G.J.M. and
                F.M., came into the custody of respondent State of Nevada Departnaent of
                Family Services (the Department) in 2016 when their younger sibling tested
                positive for methamphetamine at birth.      At that time, the Department
                presented substantial evidence that Maryann had neglected the children by



                      1 Having considered the pro se brief filed by appellant, we conclude
                that a response is not necessary, NRAP 46A(c), and that oral argument is
                not warranted, NRAP 34(1)(3). This appeal therefore has been decided
                based on the pro se brief and the record. NRAP 34(1)(3).

                      2 The parental rights of the children's fathers and Maryann's parental
                rights as to her other children are not at issue in this appeal.

SUPREME COURT
        OF
     NEVADA


(0) 1947A                                                               7-Z - z gc17
                routinely leaving them in the care of others to provide for their basic needs.
                After 18 months, during which the children were placed with fictive kin
                (A.M.), the district court ordered the children be returned to Maryann's
                care.    Even though they were returned to her care, the children still
                primarily lived with A.M., though they occasionally resided with Maryann
                for short periods of time.3      In February 2020, the children came into the
                Department's custody again after Maryann reportedly hit one of the

                children in the face and, a few days later, failed to pick the children up from
                school. The Department placed the children with A.M. again and created a
                case plan to help Maryann address her mental health, domestic violence,
                and substance abuse issues. After approximately a year and a half, the
                Department petitioned to terminate Maryann's parental rights, which the
                district court granted, finding multiple grounds of parental fault and that
                termination was in the children's best interest. Maryann now appeals.
                               To terminate parental rights, the district court must find clear
                and convincing evidence that (1) at least one ground of parental fault exists,
                and (2) termination is in the child's best interest. NRS 128.105(1); In re
                Termination of Parental Rights as to N.J., 116 Nev. 790, 800-01, 8 P.3d 126,
                132-33 (2000). On appeal, this court reviews questions of law de novo and
                the district court's factual findings for substantial evidence. In re Parental
                Rights as to A.L., 130 Nev. 914, 918, 337 P.3d 758, 761 (2014).
                               Maryann     first argues that    the district court erred by

                terminating her parental rights because             the Department      did   not

                demonstrate that it made reasonable efforts to reunite her with the




                        3The   children have lived with A.M. for most of their lives.

SUPREME COURT
          OF
       NEVADA                                            2
(0)   1947A
                        children.4     See NRS 432B.393 (requiring the Department to "make
                        reasonable efforts to preserve and reunify the family of a child" in the
                        Department's custody).      But the district court properly waived the

                        reasonable efforts requirement because this was the second time the
                        children were removed from Maryann's care due to concerns of abuse and
                        neglect. See NRS 432B.393(3)(d) (providing that reasonable efforts are not
                        required if the child was "previously removed from the home, adjudicated
                        to have been abused or neglected, returned to the home and subsequently
                        removed from the home as the result of additional abuse or neglect").
                        Regardless, the Department made numerous efforts to engage Maryann in
                        services so that it could safely return the children to her care. See NRS
                        432B.393(1)(b), (2) (providing that the Department's reasonable efforts
                        should be focused on "the health and safety of the child" and "mak[ing] it
                        possible for the safe return of the child to the home").
                                     Further, substantial evidence supports the district court's
                        parent fault findings of unfitness, token efforts to care for the children, and
                        failure of parental adjustment.5 Maryann demonstrated parental unfitness



                              4Maryann's    argument that we must reverse because she was not
                        always represented by counsel below fails as there is no right to counsel in
                        parental rights termination proceedings. In re Parental Rights as to N.D.O.,
                        121 Nev. 379, 388, 115 P.3d 223, 225 (2005). Further, the record reflects
                        that the district court appointed three separate attorneys to represent her,
                        and she was represented by counsel at trial. See NRS 128.100(3) (providing
                        that the district court rnay appoint an attorney to represent a parent in
                        termination proceedings).

                              5While  Maryann does not clearly challenge the district court's
                        findings regarding parental fault, we address those findings to the extent
                        her arguments could be construed as such. Because only one ground of
                        parental fault is required to support the termination of parental rights, see

SUPREME COURT
        OF
     NEVADA                                                   3
(0) 1947A


             •   ..te
                       by her repeated domestic violence and substance abuse issues, which
                       prevented her from providing adequate care for the children.° See NRS
                       128.018 (defining an "unfit parent" as a parent "who, by reason of the
                       parent's fault or habit or conduct ... fails to provide [their] child with
                       proper care, guidance and support"). Because the children had resided out
                       of her care for more than 14 of 20 consecutive months, the district court
                       properly applied the statutory presumption that Maryann had only engaged
                       in token efforts to care for the children. See NRS 128.109(1)(a) (providing
                       that it is presumed that a parent has only made token efforts when the
                       children have resided outside of the parent's care for more than 14 of 20
                       consecutive months). And we agree with the district court that Maryann
                       did not rebut that presumption, given that she provided no support for the
                       children while they were out of her care; maintained inconsistent contact
                       with the children; and made minimal efforts to engage in services to help
                       address her mental health, domestic violence, and substance abuse issues.
                       See In re Parental Rights as to D.R.H., 120 Nev. 422, 432-32, 92 P.3d 1230,
                       1.237 (2004) (concluding that a parent's "failure to adequately address her




                       NRS 128.105(1)(b) (requiring a finding of at least one ground of parental
                       fault), we need not review all of the district court's parental fault grounds.

                              °To the extent Maryann argues the district court based its decision on
                       falsified evidence, that argument is belied by the record as substantial
                       evidence supports the district court's factual findings and credibility
                       determinations are for the district court to make. See In re N.J., 116 Nev.
                       at 795, 8 P.3d at 129 ("This court will uphold termination orders based on
                       substantial evidence."); see also In re Parental Rights as to C.J.M., 118 Nev.
                       724, 732, 58 P.3d 188, 194 (2002) (explaining that this court will not
                       substitute its judgment for the district court's credibility determinations
                       because "the trial court was in a position to observe the demeanor of the
                       parties and weigh their credibility").

SUPREME COURT
        OF
     NEVADA                                                  4
(07 I947A    auiSr40
                drug problem" despite being provided with "extensive drug rehabilitation
                services" supported a district court's token efforts finding). Additionally,
                substantial evidence supports the district court's finding of a failure of
                parental adjustment, given that Maryann refused to take responsibility for
                the conditions which led to the children being removed from her care, she
                failed to substantially comply with her case plan by only briefly engaging in
                services, and she neglected to provide the Department "with proof of
                economic or residential stability." In re Parental Rights as to A.J.G., 122
                Nev. 1418, 1428-29, 148 P.3d 759, 766 (2006); see also NRS 128.0126
                (defining "failure of parental adjustment").
                            Based on the length of time the children were outside of
                Maryann's care, the district court also properly applied the statutory
                presumption that terrnination was in the children's best interest. See NRS
                128.109(2) (providing that termination of parental rights is presumed to be
                in a child's best interest if that child has been placed outside of the parent's
                home for 14 of any consecutive 20 months). We further conclude that the
                district court properly found that Maryann failed to rebut that presumption
                because she did not "show that there was a reasonable prospect that [s]he
                could provide for the minor children's basic needs in a reasonable period of
                time." In re Parental Rights as to M.F., 132 Nev. 209, 217-18, 371 P.3d 995,
                1001 (2016).     Maryann produced no evidence that she had current
                employment or other resources to maintain stable housing or meet the
                children's other basic needs. And the record demonstrates that since being
                removed from Maryann's care, the children have enjoyed a stable home life
                with A.M., who has provided for all of their "food, clothing and medical care"
                needs. NRS 128.108(3)-(4). Indeed, the record shows that the children are
                thriving in A.M.'s home, they are well-bonded to her and are fully integrated


SUPREME COURT
         OF
      NEVADA                                           5
(0) I 947A
                into her family, and A.M. is committed to adopting them.7 See NRS 128.108
                (providing that when a child is placed with an adoptive resource, the district
                court "shall consider whether the child has become integrated into the foster
                family . . . [and] whether the foster family is able and willing . . . to treat the
                child as a member of the family"). Thus, substantial evidence also supports
                the district court's finding that terminating Maryann's parental rights was
                in the children's best interest. Based upon the foregoing, we
                             ORDER the judgment of the district court AFFIRMED.8




                                          Parraguirre


                                            , J.                                            Sr.J.
                Cadish




                cc:   Hon. Margaret E. Pickard, District Judge, Family Court Division
                      Maryann B.N.
                      Allen Lichtenstein
                      Clark County District Attorney/Juvenile Division
                      Eighth District Court Clerk




                      7To   the extent Maryann suggests that the district court failed to
                properly consider the children's best interests because the children did not
                testify at trial, we note that children are not required to testify and that the
                children in this case were represented by counsel below.

                      8The   Honorable Mark Gibbons, Senior Justice, participated in the
                decision of this matter under a general order of assignment.

SUPREME COURT
        OF
     NEVADA
                                                        6
(0) 1947A